DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement mailed to applicant on 3/5/2021, applicant has made an election without traverse of Invention I in the reply filed on 5/5/2021.
As a result of applicant’s election, claims 1-13 are examined in the present office action, and claims 14-16 have been withdrawn from further consideration as being directed to a non-elected invention. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed on 7/26/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has not provided an English translation for the office action issued from CNIPA.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings contain seven sheets of figures 1-8, 9A-9B, and 10A-10B were received on 5/10/2019.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to because it is unclear the element/component the reference “211” appeared on the right side of fig. 2 refers to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2110” has been used to designate both a light-incident surface of an antiglare layer, see figs. 2 and 3, and a rear surface of a display module, see fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "2120 (or 2210)" have both been used to designate a light-exit surface of the anti-glare layer (or a light-incident surface of the anti-reflection layer) as shown in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character of “D”, see each of figs. 2-3, which character is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
a) Each of claims 1 and 13 is objected to because the use of claimed language is not consistent. In particular, applicant has used different terms/words for a layer disposed on an anti-glare layer, see claim 1 on lines 5-6 and claim 8 on lines 8-9. Should the term “light-reflection” appeared in claim 1 on line 6 and appeared in claim 8 on line 9 be changed to --anti-reflection--?
b) The remaining claims are dependent upon objected claims thus inherit the deficiencies thereof.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitations are: “a haze unit” as recited in each of claims 3-5 and 10-11; “display module” as recited in claim 8; and “scattering structures” as recited in each of claims 5 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites an optical film having an anti-glare layer and an anti-reflection layer disposed on the light-exit surface of the anti-glare layer wherein the specular reflectance of the optical film is smaller than or equal to 0.14% for a light ray incident to the light-exit surface of the anti-reflection layer at an incident angle in the range of 10 degrees to 30 degrees, see the claim on lines 3-13. However, while the disclosure discloses that a1) the anti-glare layer comprises a multiple scattering structures formed on its light-exit surface of the anti-glare layer with the distance from the highest point and lowest point of the structures is less than 6 µm; a2) the shape and density of the scattering structures are adjustable; and the reflection rate of the anti-reflection layer is adjustable; however, general description/information as provided in the disclosure is not sufficient to enable one person skilled in the art to make the claimed optical film without undue experimentation. 
b) Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the enablement requirement. The claim contains subject matter which 
In particular, the claim is rejected because the disclosure does not teach the haze unit with its structure as recited in the features thereof “the haze unit … the reference surface” appeared on lines 1-6 of the claim. Applicant should note that the specification in paragraph [0022] and in fig. 3 discloses that the reference surface (S) is defined as a surface passing through a lowest point (V) of the light scattering modules (2111) and parallel to the light-incident surface (2110) of the anti-glare layer (21) (examiner’s emphasis). The disclosure does not disclose that the reference surface is defined by a lowest point of the first light-exit surface as recited in the claim.
For the purpose of examination, the reference surface recited in the claim is understood a surface passing through a lowest point (V) of the light scattering modules (2111) and parallel to the light-incident surface (2110) of the anti-glare layer (21).
c) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above.
d) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
e) The remaining claims are dependent upon rejected claims thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a specular reflectance … to 30 degrees” (lines 10-13). The mentioned feature makes the claim indefinite because it is unclear about a reference/direction in which the value of an incident angle of light is calculated? Does the value of light incident on the light-exit surface of the anti-reflection layer is calculated based on a horizontal surface of the light-exit surface or based on a normal line perpendicular to the horizontal direction of the light-exit surface?
For the purpose of examination, the angle of light incident on the light-exit surface of the anti-reflection layer is understood as an angle, i.e., Ɵ1, defined by the light and a normal line perpendicular to the light-exit surface of the anti-reflection layer as read from the specification in paragraphs [0026]-[0027] and fig. 4.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the light ray” (line 3) lacks a proper antecedent basis. Applicant should note that while its base claim 1 recites a light ray on line 11; however, the light ray recited in the base claim 1 is for a light ray incident on the light-exit surface at an angle in the range of 10 degrees to 30 degrees. Should the term “the” in the mentioned feature be changed to --a--?

For the purpose of examination, the reference surface recited in the claim is understood a surface passing through a lowest point (V) of the light scattering modules (2111) and parallel to the light-incident surface (2110) of the anti-glare layer (21).
d) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above.
e) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
f) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element c) above.
g) The remaining claims are dependent upon rejected claims thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim recites that the optical film has a specular reflectance smaller than or equal to 0.14% for a light ray incident onto the light-exit surface of the anti-reflection at an angle in the range of 30 degrees to 60 degrees, see the claim on lines 1-4; however, it base claim 1 recites that the optical film has a specular reflectance smaller than or equal to 0.14% for a light ray incident onto the light-exit surface of the anti-reflection at an angle in the range of 10 degrees to 30 degrees, see claim 1 on lines 10-13. Thus, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim recites that the optical film has a specular reflectance smaller than or equal to 0.14% for a light ray incident onto the light-exit surface of the anti-reflection at an angle .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.	Claims 1-13, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al (CN 107462942, submitted by applicant).
Note that the US Patent No. 10,365,408 is used as an English equivalence of the mentioned Chinese reference CN 107462942.

a) a display module in the form of a display panel (10) having a light-exiting surface (10a);
b) an optical film (100) disposed on the surface (10a) of the display panel;
c) the optical film (100) comprising an anti-glare layer (110) having a first light-incident surface and a first light-exit surface; and an anti-reflection layer (120) disposed on the first light-exit surface wherein the light-reflection layer having a second light-incident surface and a second light-exit surface facing away from each other, and the second light-incident surface facing the first light-exit surface of the anti-glare layer, see column 3 and fig. 1.
d) the anti-glare layer (110) has a plurality of scattering structures (112) protruding towards the second light-incident surface of the anti-reflection layer (120) in which a reference surface is defined by a lowest point of the scattering structures (112) in a height direction, and the distance, HD, between the highest point (114a) of the plurality of scattering structures and the lowest point (114b) of the plurality of scattering structures is in the range of (1 µm; 20 µm) and the distance, D, between a highest point of a scattering structure and a lowest point of that  scattering structure is smaller than 6 µm when HD is selected at a value of 7 µm, for example, see columns 5-6 and fig. 1;
e) the base has a high haze which may larger than 70%, see column 3.
f) regarding to the feature that a specular reflectance of the optical film is smaller than or equal to 0.14% for a light ray incident to the second light-exit surface at an incident angle ranging from 10 degrees to 30 degrees as recited in each of claims 1 and 8 or in the range of 30 .
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that the US Publication No. 2019/0004213 listed in the Information Disclosure Statement of 7/26/2019 has been considered but has been lined-through because it was listed in the Information Disclosure Statement of 5/10/2019. Applicant should note that duplication of a reference needs to be lined-through to prevent any reference from being printed twice on the face of the patent should the application pass to issue.
25. 	The US Patent No. 8,641,212 and the US Publication No. 2011/0080643 are cited as of interest in that each discloses an optical film constituted by an anti-glare layer and an anti-reflection layer formed on a surface of the anti-glare layer wherein a scattering structure is formed on the light-exit surface of the anti-glare layer.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872